 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   DEVONTE HARRIS,                           1:15-cv-01462-DAD-GSA-PC
12                Plaintiff,                   ORDER GRANTING PLAINTIFF’S
                                               REQUEST FOR EXTENSION OF
13         vs.                                 DISCOVERY FOR LIMITED PURPOSE
                                               DISCUSSED IN THIS ORDER
14   HUMBERTO GERMAN, et al.,                  (ECF No. 72.)
15                Defendants.                  ORDER EXTENDING DISPOSITIVE
                                               MOTIONS DEADLINE
16

17                                             New discovery deadline:             12/18/2019
                                               (for limited purpose)
18
                                               New dispositive motions deadline: 02/18/2020
19

20

21

22   I.     BACKGROUND
23          Devonte Harris (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis with
24   this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with the First
25   Amended Complaint filed by Plaintiff on March 14, 2016, against defendants (Correctional
26   Officers) (C/O) Humberto German, C/O Philip Holguin, and C/O R. Bunitzki (collectively,
27   “Defendants”), for use of excessive force in violation of the Eighth Amendment; and, against
28   defendant C/O Philip Holguin for retaliation in violation of the First Amendment. (ECF No. 8.)

                                                   1
 1              On April 24, 2019, the court issued a scheduling order reopening discovery and setting
 2   new deadlines for the parties. (ECF No. 65.) The deadline for completion of discovery, including
 3   the filing of motions to compel, was extended to August 30, 2019, and the deadline for filing
 4   dispositive motions was extended to October 30, 2019. (Id.)
 5              On August 23, 2019, Plaintiff filed a motion to extend discovery for sixty days from the
 6   date of the court’s order granting the motion. (ECF No. 72.) Defendants have not filed an
 7   opposition to Plaintiff’s motion.
 8   II.        MOTION TO MODIFY SCHEDULING ORDER
 9              Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
10   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
11   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
12   modification of a scheduling order must generally show that even with the exercise of due
13   diligence, they cannot meet the requirement of the order. Id. The Court may also consider the
14   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
15   order fails to show due diligence the inquiry should end and the Court should not grant the motion
16   to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
17              Plaintiff requests an extension of the discovery deadline until sixty days from the date of
18   this order. Plaintiff asserts that he is awaiting the court’s ruling on his motion to compel filed on
19   January 31, 2019, in which Plaintiff sought to inspect video evidence and compel production of
20   documents from an internal affairs investigation.1 Plaintiff also asserts that on or about August
21   5, 2019, he learned of a $50,000.00 settlement from another lawsuit. Plaintiff requests time to
22   conduct depositions in this case using the settlement funds. Plaintiff plans to obtain a court order
23   allowing and facilitating the depositions. Plaintiff contends that he will not have time to arrange
24   and conduct the depositions unless the current August 30, 2019 discovery deadline is extended.
25              The court finds good cause to modify the court’s scheduling order to extend discovery
26   for this limited purpose. Plaintiff has shown diligence in his efforts to arrange and conduct
27

28                     1
                           On September 24, 2019, the court granted Plaintiff’s January 31, 2019 motion to compel. (ECF
     No. 77.)

                                                              2
 1   depositions using funds from the settlement of another lawsuit, but he was unable to do so by the
 2   August 30, 2019 deadline. Defendants have not opposed Plaintiff’s motion. Therefore, good
 3   cause appearing, Plaintiff’s motion for extension of the discovery deadline shall be granted for
 4   the limited purpose of Plaintiff arranging and conducting depositions in this case.
 5             In light of this ruling, the court finds good cause to extend the deadline for filing
 6   dispositive motions in this case for all parties until February 18, 2020.
 7   III.      CONCLUSION
 8             Based on the foregoing, and good cause appearing, IT IS HEREBY ORDERED that:
 9             1.     Plaintiff’s motion to modify the court’s April 24, 2019 Scheduling Order, is
10                    GRANTED;
11             2.     Plaintiff is GRANTED an extension of the discovery deadline until December
12                    18, 2019, for the limited purpose of Plaintiff arranging and conducting
13                    depositions in this case;
14             3.     The deadline for filing dispositive motions in this case for all parties is extended
15                    from October 30, 2019 until February 18, 2020; and
16             4.     All other provisions of the court's April 24, 2019 Scheduling Order remain the
17                    same.
18
     IT IS SO ORDERED.
19

20          Dated:   October 15, 2019                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                       3
